Citation Nr: 9927539	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include Hepatitis, claimed as either on a direct basis, or 
as secondary to herbicide exposure.

2.  Entitlement to service connection for posttraumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had service from February 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3. The veteran's does not have a currently diagnosed 
continuing liver disorder that is related to service.  
Laboratory results have been positive for hepatitis C 
exposure, which is not recognized by VA as causally elated to 
exposure to herbicide agents used in Vietnam, nor is it shown 
to be etiologically or causally related to any injury, or 
incident during service. 

4.  The veteran's service medical records note an unverified 
reported history of hepatitis (type unknown) prior to 
service.  A complete liver battery in service was entirely 
normal, with no evidence of significant liver impairment.  
Hepatitis was never clinically confirmed as present during 
service.

5.  The first clinical evidence of hepatitis is several years 
after service.

6.  There is no competent evidence of record to establish the 
presence of hepatitis or any disability of the liver due to 
herbicide exposure in service, or directly caused or related 
to any incident or injury in service.

7.  The competent evidence of record does not indicate that 
the veteran engaged in combat.  There are no combat awards or 
commendations of record.

8.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind.

9.  The veteran has failed to submit any verifiable stressor 
information.

10.  A current diagnosis of PTSD is of record.  Other 
psychiatric disorders are also demonstrated in the evidence 
of record.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a liver 
disorder, to include Hepatitis, claimed as either on a direct 
basis, or as secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998). 

2.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999; 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to service connection for a liver disorder, 
to include Hepatitis, as either on a direct basis, or as 
secondary to herbicide exposure in service. 

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Service medical records reveal an unverified reported history 
of treatment for hepatitis prior to service.  During service, 
the veteran had several complaints of referring to liver 
problems.  However, a complete liver test battery in February 
1968 proved to be entirely normal with no evidence of 
significant liver impairment.

The separation examination was normal, and noted a reported 
history of hepatitis.  Liver and blood studies during service 
did not confirm the presence of any chronic liver pathology, 
including hepatitis.

The first post service clinical evidence of hepatitis is 
contained in a private hospital discharge summary in December 
1981.  A liver and spleen scan revealed suspected minimal 
hepatocellular dysfunction in the right hepatic lobe.  
Hepatitis B core antibodies were positive, and the examiner 
opined the veteran had resolving hepatitis.  There is no 
history relating the episode of hepatitis to service or any 
occurrence or event therein.

VA medical records in March 1996 indicated that the veteran 
was a new patient.  He reported a concern about a history of 
Hepatitis B and C, which was discussed with a GI examiner, 
but the veteran denied any symptoms.  The examiner diagnosed 
questionable Hepatitis B and C.  There was no opinion offered 
of any relationship to service.

In August 1996 the veteran reported for an unscheduled visit 
to the VA clinic complaining of pain and vomiting.  The 
record noted that the veteran suffered from a major 
depressive affective disorder.  He used the complaints as a 
guise to discuss a fear of, "dying in the near future 
because of HepC & is willing to take risk of Interferon 
exacerbating depression."  He alleged that his physician did 
not recommend Interferon treatment.  The examiner opined that 
the veteran's Hepatitis C exacerbation was resolving.

A September 1996 VA record noted, a Hepatitis C RNA of 
694,244. The examiner opined that while the veteran was in 
need of potential therapy for Hepatitis C, he was suffering 
from a psychiatric illness which could disqualify him from 
Interferon treatment.

After a careful review of the file, the Board finds that 
there is no post service clinical evidence of diagnoses 
consistent with Agent Orange exposure.  Significantly, the 
currently diagnosed Hepatitis C, is not a disease which 
warrants service connection on a presumptive basis for 
exposure to Agent Orange.  38 C.F.R. § 3.309 (1998).  Because 
a liver disorder, particularly Hepatitis C, is excluded from 
the diseases for which presumptive service connection on the 
basis of Agent Orange exposure is warranted, the claim must 
be denied as  not well grounded.  See McCartt v. West, 
12 Vet. App. 164 (1999).

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the Hepatitis C, or any other liver disorder, with 
any in-service occurrence or event.  While the veteran 
reported treatment for hepatitis (type unknown) prior to 
service, there is no record of this treatment in the claims 
file.  In any event, although the veteran complained of liver 
problems during service, liver function tests were entirely 
normal, nor has any medical examiner attributed the veteran's 
hepatitis to his active service.  Thus, a direct causal link 
between the veteran's hepatitis and exposure to Agent Orange, 
or active duty service has not been demonstrated.  The Board 
has thoroughly reviewed the claims file and finds no evidence 
of any plausible claims, nor any claims for which entitlement 
is permitted under the law.  Furthermore, the first clinical 
record of hepatitis is in a private medical record in 1981, 
several years after service.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

II.  Entitlement to service connection for PTSD. 

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available. 

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that 
38 C.F.R. § 3.304(f) has recently been revised.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999), effective March 7, 1997)).  The revisions 
still require the three essential elements set forth above, 
but with less formal evidentiary requirements.  Thus, the 
Board may continue with consideration in this case without 
prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The record also suggests that the veteran is currently 
receiving Social Security Administration (SSA) benefits, but 
the records are not associated with the claims file.  
Generally, where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  In situations where it is 
not indicated how particular records might be useful, 
however, there is no need to obtain the records.  See Holoway 
v. Brown, 4 Vet.App. 454 (1993).  The record indicates that 
the veteran was involved in an automobile accident in 1980.  
The record indicates that he is in receipt of SSA benefits 
since 1981 as a result of that accident. To the extent he is 
now receiving a disability pension based on a physical 
impairment, those records would not shed light on the 
etiology of the disorder at issue.  As such, there is no need 
to attempt to obtain those records.

A review of the veteran's service medical records are 
entirely negative as to any complaints or treatment for PTSD, 
injuries, or traumas.  The separation examination is also 
negative for any psychiatric disabilities.

The service personnel records indicate that the veteran 
served in Vietnam, but was not engaged in combat.  His 
commendations include the National Defense Service Medal, and 
Vietnam Service medal with bronze service star. Neither one 
of which are combat awards.  He is listed as a supply clerk.  
As part of his Vietnam service, he claims to have volunteered 
to be assigned to a firebase where he performed security and 
perimeter guard duty.

The veteran filed a claim for service connection for a mental 
disorder, including PTSD, and alcohol and drug abuse in 
November 1995.

A VA clinical record dated in March 1996 noted that the 
veteran had been diagnosed in the mental health clinic with 
PTSD, with major depression, without psychotic features, and 
alcohol dependence, in remission.

In a VA examination in August 1996, the veteran complained of 
problems with "anxiety and depression."  He was withdrawn; 
did not socialize; and becomes confused and anxious outside 
or in a crowded shopping center.  He has had nightmares since 
returning from Vietnam.  He reported going AWOL during the 
last week of basic training for 27 days.  In Vietnam he 
worked in a warehouse in Vung Tau.  He began drinking "quite 
a bit" at that time, and along with a friend requested a 
transfer to "see action."  He was transferred to a base 
camp in Dong Tam where he reported seeing combat.  He was 
assigned to perform security at night and was regularly 
subjected to sniper fire, mortar, and rocket attacks.  His 
most traumatic incident occurred when a tent nearby was hit 
by a rocket and seven men were killed.  After he left there, 
he heard the camp was overrun and had 80 percent casualties.  
This apparently occurred after he left the camp.

He reported being disabled since being involved in an 
automobile accident in 1980.  As a result, he has been 
receiving SSA benefits since 1981.  He claimed to have begun 
receiving mental health treatment in 1986.  

Since service, he has been hospitalized multiple times for 
"depression and suicidal ideation', and has had problems 
with alcohol abuse.  He first came to the VA in 1995. 

The examiner noted that the veteran was dressed properly; 
speech was logical and coherent; and he was oriented in all 
spheres.  His mood was somewhat tense; and affect was broad 
and appropriate. He had sleep difficulties; crying spells; 
and thoughts about Vietnam. He denied current suicidal, or 
homicidal ideations; hallucinations; or illusions. He 
currently did not drink or smoke, and reported difficulty 
with depression and anxiety, especially since being sober. 

The examiner noted the veteran's Mississippi scale test was 
consistent with PTSD, and he showed a history of traumatic 
events in service involving threat of death to himself and 
witnessing injury and death to others.  He reported feelings 
of fear for his life, sleep disturbances, and nightmares 
related to these events. He was receiving treatment for 
depression, PTSD, and was on psychotropic medications.  The 
diagnosis was PTSD, moderate chronic based on symptoms 
described; alcohol dependence; major depressive disorder, 
moderate, recurrent; and a GAF of 55.

A letter dated in June 1998, from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
contained an extract of the unit history from the veteran's 
period of service in Vietnam.  These records were negative 
for any information of attacks, injuries or deaths during 
this period.

Additional medical records on file reveal that the veteran 
has had a long history of treatment and hospitalizations for 
chronic drug and alcohol abuse; recurrent major depression; 
depressive psychosis; bipolar affective disorder; cocaine 
abuse, etc. It is significant, that none of the private 
records contain a diagnosis of PTSD.  The only diagnosis of 
PTSD is in the VA records. (However the veteran's stressors 
have not been verified.)  It is also noted that the diagnosis 
was made, based on the history given by the appellant.  

The Board is not required to accept the veteran's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

While the veteran has a current diagnosis of PTSD, there is 
no evidence that he engaged in combat, or that the reported 
stressor actually occurred.  The service records do not 
indicate the receipt of any combat citations, wounds, 
injuries, or traumas. The veteran's awards are the National 
Defense, Vietnam Service, and Vietnam Campaign medal, none of 
which indicate combat. His claim of stressors described as 
being subject to sniper fire, mortar and rocket attacks, and 
his claim of a tent being hit by a rocket, killing 7 people 
are not verified.  The USASCRUR could not confirm the 
veteran's stressor's.  No evidence has otherwise been 
presented to support the occurrence of any inservice 
stressors.  The evidence does not establish PTSD in service, 
or, in the separation examination. 

An alleged link set forth by the examiner between the claimed 
stressors and service is not in and of itself sufficient to 
grant service connection for PTSD. While in this case, 
medical evidence establishing a clear diagnosis of PTSD is 
present, credible supporting evidence that the claimed 
inservice stressors occurred is not.  The evidence of record 
does not support a finding of any acquired psychiatric 
disorder in service, nor does the evidence show a nexus 
between any current psychiatric disorder and service or 
disease or injury incurred in service. As such, the veteran 
has not met one of the essential elements in establishing a 
claim of service connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for a liver disorder, to 
include Hepatitis, claimed as either on a direct basis, or as 
secondary to herbicide exposure, is denied on the basis that 
the claim is not well grounded.  

Entitlement to service connection for PTSD is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

